                Case 17-13030-MFW              Doc 239       Filed 12/10/18        Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re                                                       Chapter 11

LIFE SETTLEMENTS ABSOLUTE RETURN                            Case No. 17-13030 (MFW)
I, LLC, et al.,1                                            (Jointly Administered)

                             Debtors.


                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                   HEARING ON DECEMBER 12, 2018 AT 10:30 A.M. (ET)2

I.      MATTER GOING FORWARD

     1. Motion of Debtors for Entry of Interim Order (I) Authorizing the Debtors’ Use of Cash
        Collateral, (II) Authorizing Debtors to Continue Paying Insurance Premiums and to
        Satisfy Certain Obligations in Respect of the Insurance Policies, and (III) Scheduling a
        Final Hearing [Date Filed: 12/29/2017; D.I. 6]

        Related Documents:

             a. Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
                Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
                Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
                Hearing [Date Entered: 1/05/2018; D.I. 27]

             b. Second Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
                Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
                Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
                Hearing [Date Entered: 2/07/2018; D.I. 64]




        1
            The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Life Settlements Absolute Return I, LLC (7992) and Senior LS Holdings, LLC
(5731). The mailing address for the Debtors, solely for purposes of notices and communications, is: 6550 Rivers
Avenue, Suite 105 #81921, North Charleston, SC 29406-4829, with copies to Nelson Mullins Riley & Scarborough,
LLP, c/o Shane G. Ramsey, 150 Fourth Avenue North, Suite 1100, Nashville, TN 37219 and Bayard, P.A., c/o Evan
T. Miller, 600 N. King Street, Suite 400, Wilmington, DE 19801.
        2
           Please note that the hearing is before the Honorable Mary F. Walrath in the United States Bankruptcy
Court for the District of Delaware, 824 Market Street, 5th Floor, Courtroom No. 4, Wilmington, Delaware 19801.
Any person who wishes to appear must contact COURTCALL, LLC at 866-582-6878 no later than the time of the
hearing.



{BAY:03406259v1}
               Case 17-13030-MFW         Doc 239    Filed 12/10/18   Page 2 of 4



            c. Third Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 3/08/2018; D.I. 78]

            d. Fourth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 4/09/2018; D.I. 99]

            e. Fifth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 5/14/2018; D.I. 117]

            f. Sixth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 6/20/2018; D.I. 142]

            g. Seventh Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 7/25/2018; D.I. 157]

            h. Eighth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 8/28/2018; D.I. 178]

            i. Ninth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 9/26/2018; D.I. 201]

            j. Tenth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 11/1/2018; D.I. 216]

        Response Deadline:       December 5, 2018 at 4:00 p.m. (ET) (informally extended as to
                                 Ensign Peak Advisors, Inc. (“Ensign Peak”).

        Responses Received:

                   a. Informal Comments from Ensign Peak.



{BAY:03406259v1}                                2
                  Case 17-13030-MFW             Doc 239         Filed 12/10/18   Page 3 of 4



           Status:      The Debtors anticipate filing an eleventh interim cash collateral order under
                        Certificate of Counsel prior to the hearing.

II.        FEE APPLICATION MATTERS GOING FORWARD

      2. Third Interim Fee Application Hearing.3

           Related Documents:

                     a. See Exhibit A

                     b. Certification of Counsel Regarding Omnibus Order Awarding Interim
                        Allowance of Compensation for Services Rendered and for Reimbursement of
                        Expenses [Date Filed: 12/7/2018 D.I. 237]

           Response Deadline:       December 4, 2018, 2018 at 4:00 p.m. (EDT)

           Responses Received: None.

           Status:      Per the Court’s instruction, counsel for the Debtors submitted an omnibus
                        form of order regarding the interim fee applications under certification of
                        counsel. No hearing is necessary unless otherwise preferred by the Court.




                                               [Signature page to follow]




3
    Fee binder was delivered to chambers on December 5, 2018.


{BAY:03406259v1}                                        3
               Case 17-13030-MFW     Doc 239   Filed 12/10/18   Page 4 of 4



Dated: December 10, 2018                   BAYARD, P.A.
       Wilmington, Delaware
                                           /s/ Evan T. Miller
                                           Evan T. Miller (No. 5364)
                                           Gregory J. Flasser (No. 6154)
                                           600 N. King Street, Suite 400
                                           Wilmington, DE 19801
                                           Telephone: (302) 655-5000
                                           Facsimile: (302) 658-6395
                                           E-mail: emiller@bayardlaw.com
                                                    gflasser@bayardlaw.com

                                           - and -

B. Keith Poston (admitted pro hac vice)    Shane G. Ramsey (admitted pro hac vice)
NELSON, MULLINS, RILEY &                   John T. Baxter (admitted pro hac vice)
SCARBOROUGH LLP                            NELSON, MULLINS, RILEY &
1320 Main Street                           SCARBOROUGH LLP
Columbia, SC 29201                         150 Fourth Avenue, North, Suite 1100
Phone: (803) 255-9518                      Nashville, TN 37219
Facsimile: (803) 255-9038                  Phone: (615) 664-5355
E-Mail: keith.poston@nelsonmullins.com     Facsimile: (615) 664-5399
                                           E-Mail: shane.ramsey@nelsonmullins.com
                                                    john.baxter@nelsonmullins.com

                                           Counsel to the Debtors and Debtors in
                                           Possession




{BAY:03406259v1}                          4
